Case 1:18-cv-00459-CG-MU Document 54 Filed 11/23/20 Page 1 of 1           PageID #: 370




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 LARRY ROY,                                 )
                                            )
        Plaintiff,                          )
                                            )
 vs.                                        )   CIVIL ACTION NO. 18-0459-CG-MU
                                            )
 KAY IVEY, et al.,                          )
                                            )
        Defendants.                         )

                                        ORDER

       After due and proper consideration of all portions of this file deemed relevant

 to the issues raised, and a de novo determination of those portions of the

 Recommendation to which objection is made, the Recommendation of the

 Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the opinion

 of this Court. It is ORDERED that Defendants’ Motion to Dismiss is GRANTED,

 that Defendants’ Motion for Summary Judgment is GRANTED, and the claims

 presented by the Plaintiff Larry Roy, are DISMISSED with prejudice.

       DONE and ORDERED this the 23rd day of November, 2020.



                                  /s/ Callie V. S. Granade
                                  SENIOR UNITED STATES DISTRICT JUDGE
